DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. The information disclosure statement (IDS) submitted on 9/20/22 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
	2. Amendments filed 11/14/2022 have been entered, wherein claims 1, 10 and 23 were amended. Accordingly, claims 1-23 have been examined herein. The previous specification objections have been withdrawn due to Applicant’s arguments. The previous 35 USC 103 rejections and Double Patenting rejections have been withdrawn due to Applicant’s amendments. This action is Final. 
Claim Rejections - 35 USC § 102
3. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. (JP 2016201535), hereinafter Ishii.
Regarding claim 23, Ishii teaches a substrate processing apparatus (fig. 1) comprising: 
a centering stage (fig. 1, stage 20) configured to hold a first area of a lower surface of a substrate (fig. 1, the stage 20 is configured to hold a first area of a lower surface of a substrate); 
a process stage (fig. 1, stage 10) configured to hold a second area of the lower surface of the substrate (fig. 1, the stage 10 is configured to hold a second area of the lower surface of the substrate); and 
a process-stage rotating mechanism (fig. 1, rotating mechanism 36) configured to rotate the process stage about a central axis of the process stage (fig. 1, the rotating mechanism 36 is configured to rotate the stage 10 about a central axis); 
wherein the process stage includes an increased diameter portion (see Ishii’s annotated fig. 1 below) having an annular substrate holding surface (fig. 1, Due to the vacuum line 15, the holding surface of the stage 10 is annular) forming a lip portion for holding the second area (see Ishii’s annotated fig. below), and a decreased diameter portion supporting the increased diameter portion (see Ishii’s annotated fig below), the increased diameter portion having an outer diameter larger than an outer diameter of the decreased diameter portion (see Ishii’s annotated fig. below. The increased diameter portion has an outer diameter larger than an outer diameter of the decreased diameter portion).

    PNG
    media_image1.png
    768
    739
    media_image1.png
    Greyscale

Allowable Subject Matter
4. Claims 1-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 10, Ishii et al. (JP 2016201535), hereinafter Ishii, in view of Bonora et al. (US Patent 6298280), hereinafter Bonora, is the closest prior art to the claimed invention but fails to teach or make obvious in combination with the additionally cited prior art the increased diameter portion of the process stage having an outer diameter larger than an outer diameter of the decreased diameter portion of the process stage as particularly claimed in combination with all other elements of the respective claim 1 or 10.
Claims 2-9, 11-19 and 21-22 are indicated as allowable for depending from either claim 1 or claim 10. 
Regarding claim 20, Ishii et al. (JP 2016201535), hereinafter Ishii, in view of Bonora et al. (US Patent 6298280), hereinafter Bonora, is the closest prior art to the claimed invention but fails to teach or make obvious in combination with the additionally cited prior art the structural feature of the gradually decreasing outer diameter of the increased diameter portion as particularly claimed in combination with all other elements of claim 20.
Response to Arguments
	5. Applicant argues Ishii fails to teach the amended language of claim 23 (Page 12 of office action). The examiner respectfully disagrees. Ishii has been reinterpreted such that the stage 10 reads as the process stage, wherein the stage 10 has an increased diameter portion having an annular substrate holding surface forming a lip portion for holding the second area, and a decreased diameter portion supporting the increased diameter portion, the increased diameter portion having an outer diameter larger than an outer diameter of the decreased diameter portion (see annotated fig. below). See above rejection for more details.

    PNG
    media_image1.png
    768
    739
    media_image1.png
    Greyscale

Conclusion
6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitahara et al. (US PGPUB 20090215246) teaches a wafer processing apparatus mounted on support structure (fig. 4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723